Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 1 of 31 PageID #: 64




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA

__________________________________________
                                          )
UNITED STATES OF AMERICA and              )
STATE OF LOUISIANA,                       )
                                          )
                        Plaintiffs,       )
                                          )
      v.                                  )
                                          )
CITGO PETROLEUM CORPORATION,              )
                                          )
                        Defendant.        )
__________________________________________)




                       CONSENT DECREE FOR
                 NATURAL RESOURCE DAMAGES
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 2 of 31 PageID #: 65




                                                TABLE OF CONTENTS

   I.      INTRODUCTION.......................................................................................................... 1

   II.     JURISDICTION AND VENUE .................................................................................... 3

   III. APPLICABILITY .......................................................................................................... 4

   IV. DEFINITIONS ............................................................................................................... 4

   V.      STATEMENT OF PURPOSE ...................................................................................... 7

   VI. PAYMENTS BY THE SETTLING DEFENDANT .................................................... 8

   VII. STIPULATED PENALTIES ...................................................................................... 10

   VIII. TRUSTEE-IMPLEMENTED NATURAL RESOURCE RESTORATION .......... 12

   IX. COVENANTS BY THE PLAINTIFFS ...................................................................... 13

   X.      COVENANTS BY THE SETTLING DEFENDANT ............................................... 16

   XI. COSTS .......................................................................................................................... 17

   XII. NOTICE ........................................................................................................................ 17

   XIII. RETENTION OF JURISDICTION ........................................................................... 19

   XIV. MODIFICATION ........................................................................................................ 20

   XV. TERMINATION .......................................................................................................... 20

   XVI. PUBLIC PARTICIPATION ....................................................................................... 20

   XVII. SIGNATORIES AND SERVICE ............................................................................ 21

   XVIII. INTEGRATION........................................................................................................ 22

   XIX. FINAL JUDGMENT ................................................................................................... 22
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 3 of 31 PageID #: 66




                                     I. INTRODUCTION

       A.      Contemporaneously with the lodging of this Consent Decree, the United States of

America, on behalf of the United States Department of Commerce’s National Oceanic and

Atmospheric Administration (“NOAA”), the United States Department of the Interior (“DOI”),

and the United States Fish and Wildlife Service (“FWS”), jointly with the State of Louisiana (the

“State”), appearing through the Louisiana Oil Spill Coordinator’s Office, Department of Public

Safety & Corrections (“LOSCO”), Louisiana Department of Natural Resources (“LDNR”),

Louisiana Department of Environmental Quality (“LDEQ”), Louisiana Department of Wildlife

and Fisheries (“LDWF”), and the Louisiana Coastal Protection and Restoration Authority

(“CPRA”), have filed a Complaint against CITGO Petroleum Corporation (“CITGO” or

“Settling Defendant”) in this Court alleging that CITGO is liable to the United States and the

State under Section 1002(a) and (b)(2)(A) of the Oil Pollution Act of 1990 (“OPA”), 33 U.S.C.

§ 2702 (a) and (b)(2)(A), and Section 2480 of the Louisiana Oil Spill Prevention and Response

Act (“OSPRA”), La. R.S. 30:2480, for damages for injury to, destruction of, loss of, or loss of

use of, Natural Resources, resulting from the discharge of oil from CITGO’s Lake Charles

Refinery into the Calcasieu River and estuary in June of 2006.

       B.      The Complaint alleges that beginning on or about June 18, 2006, millions of

gallons of oil and oily wastewater (collectively, “oil”) overflowed from two of CITGO’s

wastewater storage tanks at its wastewater treatment facility at the refinery. The secondary

containment surrounding the tanks was breached and oil flowed into and upon the adjacent

Indian Marais waterway and shoreline, where some of the oil was contained, and then into the

Calcasieu River and estuary. These events are referred to as the “Incident.” In response to the




                                                1
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 4 of 31 PageID #: 67




Incident, the Trustees evaluated the potential impacts to Natural Resources and identified

potential actions to restore affected Natural Resources.

       C.      The Complaint further alleges that the Incident caused injury to, destruction of,

loss of, or loss of use of, Natural Resources belonging to, managed by, held in trust by,

appertaining to, or otherwise controlled by the United States and the State. The Complaint also

alleges that the Trustees have incurred costs in assessing the nature and extent of these injuries.

       D.      The Trustees for the Natural Resources alleged to be injured by the Incident

include NOAA and FWS, on behalf of the United States, and LOSCO, LDNR, LDEQ, LDWF,

and CPRA, on behalf of the State. NOAA and FWS are designated as Trustees pursuant to

Section 1006(b)(2) of OPA, 33 U.S.C. § 2706(b)(2), Subpart G of the National Oil and

Hazardous Substances Pollution Contingency Plan (“NCP”) (40 C.F.R. §§ 300.600, et seq.) and

Executive Order 12580 (3 C.F.R., 1987 Comp. p. 193, 52 Fed. Reg. 2923 (January 23, 1987) as

amended by Executive Order 12777 (56 Fed. Reg. 54757 (October 19, 1991)). LOSCO, LDNR,

LDEQ, LDWF, and CPRA are designated as Trustees by the Governor of Louisiana pursuant to

Section 1006(b)(3) of OPA, 33 U.S.C. § 2706(b)(3), and subpart G of the NCP. These same

agencies serve as State Trustees under OSPRA according to La. R.S. 30:2451, et seq. and LA.

ADMIN. CODE tit. 43, part XXIX, et seq. The United States and the State are coordinating injury

assessment and Restoration efforts. Based on the Trustees’ work to assess injuries in this case

and experience with restoration efforts throughout the region, the Trustees believe the amount to

be paid by the Settling Defendant as set forth in this Consent Decree constitutes adequate

compensation for Natural Resource Damages arising from the Incident.

       E.      The Settling Defendant neither admits nor denies the allegations in the Complaint

or Consent Decree and does not admit liability for the claims filed in this action.



                                                 2
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 5 of 31 PageID #: 68




       F.      The Parties agree, and the Court, by entering this Consent Decree, finds that this

Consent Decree has been negotiated by the Parties in good faith, that it is intended to avoid

potentially prolonged and complicated litigation among the Parties and expedite natural resource

restoration actions to be performed by the Trustees, and that it is fair, reasonable, and in the

public interest consistent with the purposes of OPA.

       NOW THEREFORE, with the consent of the Parties, IT IS HEREBY ADJUDGED,

ORDERED AND DECREED as follows:

                               II. JURISDICTION AND VENUE

       1.      This Court has jurisdiction over the subject matter of this action pursuant to

Section 1017(b) of OPA, 33 U.S.C. § 2717(b), and 28 U.S.C. §§ 1331 and 1345. The Court also

has supplemental jurisdiction over the State law claims alleged in the Complaint pursuant to

28 U.S.C. § 1367. Venue lies in this District pursuant to Section 1017(b) of OPA, 33 U.S.C.

§ 2717(b), and 28 U.S.C. § 1391(b), because the Settling Defendant resides in this judicial

district and a substantial part of the alleged events or omissions giving rise to the claim occurred

in this judicial district. The Court has personal jurisdiction over the Settling Defendant in

connection with this action. For the purposes of this Consent Decree, and the underlying

Complaint, the Settling Defendant waives all objections and defenses that it may have to

jurisdiction of the Court or to venue in this District. The Settling Defendant agrees that it will not

challenge this Court’s jurisdiction to enter and enforce this Consent Decree.

       2.      For purposes of this Consent Decree, the Settling Defendant agrees that the

Complaint states claims upon which relief may be granted pursuant to Section 1002(a) and

(b)(2)(A) of OPA, 33 U.S.C. § 2702 (a) and (b)(2)(A), and Section 2480 of OSPRA, La. R.S.

30:2480.



                                                  3
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 6 of 31 PageID #: 69




                                      III. APPLICABILITY

       3.      This Consent Decree applies to and is binding upon: the United States, on behalf

of NOAA, DOI, and FWS, as designated federal trustees for Natural Resources, including those

Natural Resources at, in the vicinity of, or affected by the Incident; the State, on behalf of

LOSCO, LDNR, LDEQ, LDWF, and CPRA, as designated State trustees for Natural Resources,

including those Natural Resources at, in the vicinity of, or affected by the Incident; and, the

Settling Defendant, including, without limitation, its successors, assigns, employees, directors,

officers, agents, vessels, guarantors, and underwriters, or other entities or persons otherwise

bound by law. Any change in ownership or corporate status of the Settling Defendant including,

but not limited to, any transfer of assets or real or personal property, whether voluntary or

involuntary, shall in no way alter the Settling Defendant’s rights or responsibilities under this

Consent Decree. In any action to enforce this Consent Decree, the Settling Defendant shall not

raise as a defense the failure by any of its officers, directors, employees, agents, or contractors to

take any actions necessary to comply with the provisions of this Consent Decree.

                                        IV. DEFINITIONS

       4.      Unless otherwise expressed herein, terms used in this Consent Decree that are

defined in Section 1001 of OPA, 33 U.S.C. § 2701, and in the regulations promulgated under

OPA at 15 C.F.R. § 990.30, shall have the meaning assigned to them in OPA or in such

regulations. In addition, whenever the terms set forth below are used in this Consent Decree, the

following definitions shall apply:

            a. “Complaint” shall mean the civil complaint filed in this action by the Plaintiffs.

            b. “Consent Decree” shall mean this Consent Decree.




                                                  4
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 7 of 31 PageID #: 70




         c. “Day” shall mean a calendar day. In computing any period of time under this

              Consent Decree, where the last day would fall on a Saturday, Sunday, or Federal

              or State holiday, the period shall run until the close of business of the next

              working day.

         d. “Effective Date” or “Entry” shall be the date upon which this Consent Decree is

              entered by the Court or motion to enter the Consent Decree is granted, whichever

              occurs first, as recorded on the Court’s docket.

         e. “CITGO Lake Charles Refinery Oil Spill Restoration Account” shall mean a

              separate project-numbered account established within DOI’s Natural Resource

              Damage Assessment and Restoration Fund (“DOI NRDAR Fund”), which will be

              funded by the Settling Defendant in accordance with Section VI (Payments by the

              Settling Defendant) of this Consent Decree and jointly administered by the

              Trustees in accordance with Section VIII (Trustee-Implemented Natural Resource

              Restoration).

         f. “Incident” shall mean the occurrence described in Section I.B of this Consent

              Decree, including, but not limited to, CITGO’s discharge of oil into the Indian

              Marais, Calcasieu River, and the estuary in June 2006.

         g. “Interest” shall be calculated at the rate set forth in 28 U.S.C. § 1961.

         h. “Natural Resources” shall have the meaning provided in Section 1001(20) of

              OPA, 33 U.S.C. § 2701(20).

         i.   “Natural Resource Damages” shall mean the damages described at Section

              1002(b)(2)(A) of OPA, 33 U.S.C. § 2702(b)(2)(A).




                                                5
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 8 of 31 PageID #: 71




         j.   “Natural Resource Damage Assessment” shall mean the process of collecting,

              compiling, and analyzing information, statistics, or data through prescribed

              methodologies to determine damages for injuries to Natural Resources, as

              provided by law.

         k.   “OPA” shall mean the Oil Pollution Act of 1990, Pub. L. No. 101-380, 104 Stat.

              484, 33 U.S.C. §§ 2701-2761.

         l. “Oil Spill Liability Trust Fund” shall mean the fund defined in Section 1001(11)

              of OPA, 33 U.S.C. § 2701(11).

         m. “Paragraph” shall mean a portion of this Consent Decree identified by an Arabic

              numeral.

         n. “Parties” shall mean the United States, the State of Louisiana, and the Settling

              Defendant.

         o.   “Removal Costs” and “Damages” shall have the meanings ascribed to them

              pursuant to Sections 1001(5), 1001(31), and 1002(b) of OPA, 33 U.S.C.

              §§ 2701(5), 2701(31), and 2702(b).

         p. “Restore” or “Restoration” shall mean any action or combination of actions

              authorized by OPA and its underlying regulations to restore, rehabilitate, replace

              or acquire the equivalent of any Natural Resource and services, including

              recreational opportunities that were injured, lost, or destroyed as a result of the

              Incident.

         q.   “Restoration Plan” shall mean a plan or plans to be developed by the Trustees in

              accordance with OPA and its underlying regulations at 15 C.F.R. §§ 990.53 –

              990.56.



                                                6
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 9 of 31 PageID #: 72




            r. “Section” shall mean a portion of this Consent Decree identified by a roman

               numeral.

            s. “Settlement Payment” shall mean the sum total of the payments cited in Section

               VI (Payments by the Settling Defendant) together with any accrued Interest.

            t. “State” shall mean the State of Louisiana, and each department, agency, and

               instrumentality of the State of Louisiana, including the State Trustees.

            u. “State Trustees” shall mean LOSCO, LDNR, LDEQ, LDWF, and CPRA.

            v. “Subparagraph” shall mean a portion of this Consent Decree identified by a lower

               case letter.

            w. “Trustees” shall mean the designated federal and state officials, and their

               designees, who act on behalf of the public as trustees for the Natural Resources,

               as described in Section I, Paragraph D.

            x. “United States” shall mean the United States of America and each department,

               agency, and instrumentality of the United States, including NOAA, DOI, and

               FWS.

                               V. STATEMENT OF PURPOSE

       5.      The mutual objectives of the Parties in entering into this Consent Decree are:

(i) to provide funding by the Settling Defendant to the Trustees to restore, replace, or acquire the

equivalent of the Natural Resources allegedly injured, destroyed, or lost as a result of the

Incident; (ii) to provide payment by the Settling Defendant to the Trustees to reimburse the

remaining unpaid Natural Resource Damage Assessment costs incurred by the Trustees; and (iii)

to resolve the Plaintiffs’ claims against the Settling Defendant for Natural Resource Damages as

provided herein.



                                                 7
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 10 of 31 PageID #: 73




                     VI. PAYMENTS BY THE SETTLING DEFENDANT

       6.     The Settling Defendant shall make payments totaling $19,688,149.83 to the

Plaintiffs in the manner described in Paragraphs 7 and 8 below.

       7.     The Settling Defendant shall pay for Trustee-sponsored Natural Resource

Restoration work and the United States’ remaining unpaid Natural Resource Damage

Assessment and Restoration planning costs that have already been incurred as follows:

                a. Within ninety (90) Days of the Effective Date, the Settling Defendant shall

                    pay a total of $19,446,224.45 to the United States. Payment shall be made

                    by FedWire Electronic Funds Transfer (“EFT”) to the U.S. Department of

                    Justice account in accordance with current EFT procedures, referencing the

                    case number and DOJ Number 90-5-1-1-09112/1. Payment shall be made in

                    accordance with instructions provided to the Settling Defendant by the

                    Financial Litigation Unit of the United States Attorney’s Office for the

                    Western District of Louisiana following entry of the Consent Decree.

                b. Of the total amount to be paid to the United States by the Settling Defendant

                    pursuant to Subparagraph 7.a:

                        i. As a joint recovery of Natural Resource Damages by the Plaintiffs,

                           $19,160,000.00 shall be deposited in a segregated sub-account

                           within the DOI NRDAR Fund to be managed by DOI for the joint

                           benefit and use of the Trustees to pay for Trustee-sponsored

                           Restoration planning, Restoration projects, and the administration of

                           Trustee responsibilities in accordance with Section VIII.




                                               8
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 11 of 31 PageID #: 74




                         ii. Subject to the deduction required by 1994 CJS Appropriations Act,

                             $84,410.00 shall be deposited in the DOI NRDAR Fund, to be

                             applied toward unpaid Natural Resource Damage Assessment and

                             Restoration planning costs incurred by DOI and FWS; and

                        iii. Subject to the deduction required by 1994 CJS Appropriations Act,

                             $201,814.45 shall be deposited in the NOAA DARR Fund, to be

                             applied toward unpaid Natural Resource Damage Assessment and

                             Restoration planning costs incurred by the Department of Commerce

                             and NOAA.

       8.      The Settling Defendant shall pay a total of $241,925.38 to LOSCO for unpaid

Natural Resource Damage Assessment and Restoration planning costs that have already been

incurred by the State Trustees. Payment shall be made within ninety (90) Days of the Effective

Date and shall be made by EFT in accordance with payment instructions provided to the Settling

Defendant by LOSCO following entry of the Consent Decree. The payment shall reference

“Calcasieu River Oil Spill LA2006_0621_0846.”

       9.      At the time of the payments, the Settling Defendant shall send written notices of

payment and a copy of any transmittal documentation to the Trustees in accordance with Section

XII (Notice). The notice shall reflect that the payment is being made for the “CITGO Lake

Charles Refinery Oil Spill Natural Resource Damages Settlement.”

       10.     Interest shall be paid by the Settling Defendant on any amounts not paid within

the allotted time. If Interest is owed due to late payment under this Section, Interest shall accrue

from the date of lodging of this Consent Decree and continue to accrue through the date of full

payment. Payment of Interest shall be made in accordance with the instructions provided in the



                                                  9
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 12 of 31 PageID #: 75




Paragraphs 7 and 8 that correspond to the unpaid payment(s). Payment of Interest made under

this Paragraph shall be in addition to such other remedies or sanctions available to the Plaintiffs

for the Settling Defendant’s failure to make timely payments under this Consent Decree

including, but not limited to, payment of stipulated penalties pursuant to Section VII (Stipulated

Penalties).

                                VII.       STIPULATED PENALTIES

       11.       The Settling Defendant shall pay stipulated penalties for failure to make any

payments in Section VI (Payments by the Settling Defendant) at the rate of five thousand dollars

($5,000) per Day for each Day of non-compliance.

              a. Stipulated penalties shall begin to accrue on the day after payment is due and

                 continue to accrue until the date of payment.

              b. Any stipulated penalties owed for late payment under Paragraph 7.b.ii or iii shall

                 be paid to the United States. Any stipulated penalties owed for late payment under

                 Paragraph 7.b.i shall be paid to the United States and the State in equally divided

                 portions. Any stipulated penalties owed for late payment under Paragraph 8 shall

                 be paid to the State.

              c. The United States or the State may give the Settling Defendant written

                 notification that it has failed to make a required payment. Such notice shall

                 describe the noncompliance and make a demand for the payment of the stipulated

                 penalties. However, stipulated penalties shall accrue as provided in Paragraph

                 11.a regardless of whether the Settling Defendant has been notified of a violation.

                 The Settling Defendant shall pay stipulated penalties within thirty (30) Days of




                                                  10
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 13 of 31 PageID #: 76




                written demand for such stipulated penalties by certified mail, as determined by

                the date of mailing of the written demand.

             d. If the Settling Defendant fails to pay stipulated penalties when due, the United

                States and the State may institute proceedings to collect the stipulated penalties,

                as well as Interest as provided in Paragraph 11.e below.

             e. Interest on Stipulated Penalties. The Settling Defendant shall pay Interest on any

                unpaid stipulated penalties due, which shall begin to accrue on the date thirty (30)

                Days past the date of the written demand.

             f. Notwithstanding any other provision of this Section, either the United States or

                the State may, in the unreviewable exercise of its discretion, reduce or waive the

                stipulated penalties otherwise due to it pursuant to this Consent Decree.

             g. Nothing in this Consent Decree shall be construed as prohibiting, altering, or in

                any way limiting the ability of the United States and the State to seek any other

                remedies or sanctions available by virtue of Settling Defendant’s violation of this

                Consent Decree or of the statutes and regulations upon which it is based.

       12.      Payment Instructions for Stipulated Penalties. Any stipulated penalty payment

shall be accompanied by a reference to this Consent Decree, be identified as “Stipulated

Penalties,” and reference the “CITGO Lake Charles Refinery Oil Spill Natural Resource

Damages Settlement.” Notice of payment of a stipulated penalty shall be made to the Trustees in

the manner specified in Section XII (Notice).

                a. Stipulated penalty payments to the United States shall be made by FedWire

                    EFT to the U.S. Department of Justice in accordance with written instructions

                    to be provided to the Settling Defendant by the Financial Litigation Unit of



                                                 11
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 14 of 31 PageID #: 77




                   the U.S. Attorney’s Office for the Western District of Louisiana. At the time

                   of payment, the Settling Defendant shall send a copy of the EFT authorization

                   form and the EFT transaction record, together with a transmittal letter, which

                   shall state that the payment is for stipulated penalties owed pursuant to the

                   Consent Decree, and shall reference the case name, civil action number, DOJ

                   Number 90-5-1-1-09112/1, and the violations for which the stipulated

                   penalties are being paid to the United States, in accordance with Section XII

                   of this Decree (Notice).

               b. Stipulated penalty payments to the State shall be made in accordance with

                   payment instructions provided to the Settling Defendant by LOSCO.

      VIII. TRUSTEE-IMPLEMENTED NATURAL RESOURCE RESTORATION

       13.     Upon receipt of the funds deposited pursuant to Paragraph 7.b.i, DOI will place

the funds in the DOI NRDAR Fund account known as the “CITGO Lake Charles Refinery Oil

Spill Restoration Account” to allow the funds to be maintained as a segregated account. All

funds deposited in the CITGO Lake Charles Refinery Oil Spill Restoration Account in

accordance with this Paragraph, including any Interest or return on investment thereon, shall be

held in the account solely for use by the Trustees to jointly plan, implement, and oversee

(including but not limited to drafting a Restoration Plan, providing opportunity for public

awareness and input, executing agreements for project implementation, conducting monitoring

activities, maintaining an administrative record, and administratively closing the case) the

restoration of injuries to Natural Resources resulting from the Incident. DOI shall, in accordance

with law, and for the benefit of the Trustees, manage and invest the joint funds in the account on

behalf of the Trustees.



                                                12
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 15 of 31 PageID #: 78




       14.     The Trustees commit to the expenditure of the funds set forth in Paragraphs 7.b.i

for the design, implementation, permitting (as necessary), monitoring, and oversight of

Restoration projects and for the costs of complying with the requirements of the law to conduct a

restoration planning and implementation process. The Trustees will use the funds to restore,

rehabilitate, replace, or acquire the equivalent of any Natural Resource and its services injured,

lost, or destroyed as a result of the Incident and for the oversight of these Restoration projects.

       15.     The allocation of funds for specific projects or categories of projects will be

contained in a Restoration Plan prepared and implemented jointly by the Trustees, for which

public notice, opportunity for public input, and consideration of public comment will be

provided, as required under the OPA and the National Environmental Policy Act, 42 U.S.C.

§§ 4321 et seq. (“NEPA”). Once the public review process has been completed, the Trustees will

implement the Restoration Plan with any revisions the Trustees may deem appropriate after

considering any public comments. The Settling Defendant shall have no responsibility or liability

for implementation of the Restoration Plan, including any future project costs other than the

payments set forth in Section VI (Payments by the Settling Defendant) and subject to Paragraph

19.

       16.     Decisions regarding any use or expenditure of funds under this Section shall be

made by the Trustees. The Settling Defendant shall not be entitled to dispute, in any forum or

proceeding, any decision relating to use of funds or Restoration efforts under this Section.

                           IX. COVENANTS BY THE PLAINTIFFS

       17.     In consideration of the payments and actions that have been and will be made by

the Settling Defendant under this Consent Decree, the United States and the State covenant not

to sue or take administrative action against the Settling Defendant pursuant to Section 1002(a)



                                                 13
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 16 of 31 PageID #: 79




and (b) of OPA, 33 U.S.C. § 2702(a) and (b), and Section 2480 of OSPRA, La. R.S. 30:2480, for

Natural Resource Damages resulting from, arising out of, or related to the Incident. This

covenant not to sue is conditioned upon receipt by the United States and the State of all

payments required by Section VI (Payments by the Settling Defendant) and, as applicable,

Section VII (Stipulated Penalties) of this Consent Decree.

       18.       Reservations of Rights. Notwithstanding any other provision of this Consent

Decree, the United States and the State reserve, and this Consent Decree is without prejudice to,

all rights against the Settling Defendant with respect to all matters other than those expressly

specified in the covenants not to sue set forth in Paragraph 17 of this Section, including, but not

limited to:

              a. Claims against the Settling Defendant for its failure to meet a requirement of this

                 Consent Decree;

              b. Claims against the Settling Defendant for Natural Resource Damages that are not

                 a result of the Incident;

              c. Claims against the Settling Defendant for criminal liability associated with the

                 Incident;

              d. Claims against the Settling Defendant for civil penalties and injunctive relief

                 under the Clean Water Act associated with the Incident;

              e. Claims, other than claims for Natural Resource Damages related to the Incident,

                 against the Settling Defendant that the State, or the United States on behalf of the

                 United States Environmental Protection Agency and the United States Coast

                 Guard, may have under any applicable law, including for recovery of OPA

                 Removal Costs.



                                                  14
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 17 of 31 PageID #: 80




       19.      Special Reservations Regarding Natural Resource Damages. Notwithstanding any

other provision of this Consent Decree, the United States and the State reserve the right to

institute proceedings against the Settling Defendant in this action or in a new action seeking

recovery of Natural Resource Damages based on:

             a. conditions caused by the Incident, unknown by the Trustees as of the date of the

                lodging of this Consent Decree, that cause new or additional injury to, destruction

                of, loss of, or loss of use of such Natural Resources; or

             b. information received by the Trustees after the date of lodging of this Consent

                Decree indicating that the Incident has resulted in new or significant additional

                injury to, destruction of, loss of, or loss of use of, such Natural Resources which

                injury is of a type that was unknown or a magnitude greater than was known by

                the Trustees as of the date of lodging of this Consent Decree.

             c. For purposes of this Paragraph, conditions or information known or in receipt of

                the Trustees shall consist of any information in the files of, or otherwise in the

                possession of, any one of the Trustees, or their contractors, subcontractors, or

                consultants who worked on the Trustees’ Natural Resource Damage Assessment

                as of the Date of Lodging of this Consent Decree. Furthermore, an increase solely

                in the Trustees’ assessment of a known injury to, destruction of, or loss of Natural

                Resources related to the Incident due to advances in scientific understanding of

                Natural Resources or changes to Trustee assessment methodologies shall not

                constitute an unknown condition or new information.

       20.      Pursuant to 33 U.S.C. § 2715(c), the United States expressly reserves, and the

Settling Defendant expressly acknowledges, the right of the United States to institute



                                                  15
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 18 of 31 PageID #: 81




proceedings, to take judgment thereon, and collect such judgment(s) thereon against the Settling

Defendant in this action, to seek and recover Removal Costs and/or Damages resulting from the

Incident based on claims submitted to or filed against the United States, including claims against

the Oil Spill Liability Trust Fund, after the date when this Decree is lodged with this Court. The

Settling Defendant reserves all defenses as to substantive claims pursued in any such proceeding.

        21.     This Consent Decree shall not preclude the United States or the State from

instituting a separate or ancillary action to enforce the terms of this Consent Decree.

        22.     Nothing in this Consent Decree shall be construed to create any rights in, or grant

any cause of action to, any person not a Party to this Consent Decree. In addition, nothing in this

Consent Decree shall limit, enlarge, or otherwise affect, the private rights or claims of any

person not a Party to this Consent Decree, except as may be determined otherwise by a court of

competent jurisdiction.

                  X.      COVENANTS BY THE SETTLING DEFENDANT

        23.     The Settling Defendant hereby covenants not to sue and agrees not to assert any

claims or causes of action against the United States or the State, and their employees, agents,

contractors, departments, agencies, administrations and bureaus, related to Natural Resource

Damages arising from the Incident, including, without limitation, any potential or pending claims

against the Oil Spill Liability Trust Fund relating to the Incident. The Settling Defendant

reserves, and this Consent Decree is without prejudice to, all rights with respect to all matters not

expressly included within this Covenant Not to Sue, including all rights with respect to all

matters reserved in Section IX.

        24.     In any subsequent administrative or judicial proceeding initiated by the United

States or the State for injunctive relief, penalties, costs, damages, criminal liability, or other



                                                  16
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 19 of 31 PageID #: 82




appropriate relief relating to the Incident, the Settling Defendant shall not assert, and may not

maintain, any defense or claim based upon the principles of waiver, res judicata, collateral

estoppel, issue preclusion, claim preclusion, claim-splitting, or other defenses based upon a

contention that the claims raised by the United States or the State in the subsequent proceeding

were or should have been brought in the instant case, except with respect to claims that have

been specifically resolved pursuant to Paragraph 17.

                                           XI. COSTS

       25.     The Plaintiffs shall be entitled to collect from the Settling Defendant the costs

(including reasonable attorneys’ fees) incurred in any action necessary to collect any portion of

the amounts due under Section VI (Payments by the Settling Defendant), or any stipulated

penalties due but not paid under Section VII (Stipulated Penalties).

                                        XII.     NOTICE

       26.     Unless otherwise specified herein, whenever notifications, submissions, or

communications are required by this Consent Decree, they shall be made in writing and

addressed to those listed below. All notices under this Section are effective upon receipt, unless

otherwise specified. Except as otherwise provided, notice to a Party by email (if that option is

provided below) or by regular mail in accordance with this Section satisfies any notice

requirement of this Consent Decree regarding such Party.

As to the United States:

       For the Department of Justice

       EES Case Management Unit
       Environment and Natural Resources Division
       United States Department of Justice
       P.O. Box 7611
       Washington, DC 20044-7611
       eescdcopy.enrd@usdoj.gov

                                                 17
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 20 of 31 PageID #: 83




       Re: DOJ Number 90-5-1-1-09112/1

       For NOAA

       National Oceanic and Atmospheric Administration
       Office of General Counsel
       Natural Resources Section
       Attn: Jared J. Piaggione, Attorney-Advisor
       1315 East-West Highway
       SSMC3, Suite 15106
       Silver Spring, MD 20910
       jared.piaggione@noaa.gov


       National Oceanic and Atmospheric Administration
       Assessment and Restoration Division
       Southeast Regional Office
       Attn: Dan Hahn, Regional Resource Coordinator
       263 13th Avenue South
       St Petersburg, FL 33701
       daniel.hahn@noaa.gov


       For the Department of Interior

       Trish Cortelyou-Hamilton
       Attorney-Advisor
       U.S. Department of the Interior
       Office of the Solicitor
       75 Ted Turner Drive, S.W., Room 304
       Atlanta, Georgia 30303

As to the State of Louisiana:

       Louisiana Oil Spill Coordinator’s Office
       Attn: Karolien Debusschere, Deputy Coordinator
       Attn: Stephanie Morris, Attorney
       7979 Independence Blvd., Suite 104
       Baton Rouge, Louisiana 70806
       karolien.debusschere@la.gov
       stephanie.morris@la.gov


As to the Settling Defendant:

       William S. Booth


                                             18
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 21 of 31 PageID #: 84




       Sr. Corporate Counsel Refinery Operations
       CITGO Petroleum Corporation
       135th & New Avenue
       Lemont, Illinois 60439
       WBOOTH@citgo.com

       Christopher Newcomb
       General Manager, Health, Safety, Security and Environmental
       CITGO Petroleum Corporation
       1293 Eldridge Parkway (W3044)
       Houston, TX 77077
       cnewco1@citgo.com

       Phyllis Holifield
       Manager, Environmental Protection Department
       CITGO Petroleum Corporation
       1601 Highway 108 East
       Sulphur, LA 70665

       Louis Buatt
       Attorney for CITGO Petroleum Corporation
       Liskow & Lewis
       701 Poydras Street, Suite 5000
       New Orleans, LA 70139
       lbuatt@liskow.com

       27.     Any Party may, by written notice to other Parties, change its designated notice

recipient or notice address provided above.

                          XIII. RETENTION OF JURISDICTION

       28.     This Court retains jurisdiction over both the subject matter of this Consent Decree

and the Parties for the duration of the performance of the terms and provisions of this Consent

Decree for the purpose of enabling any of the Parties to apply to the Court at any time for such

further order, direction, and relief as may be necessary or appropriate for the construction or

modification of this Consent Decree, or to effectuate or enforce compliance with its terms.




                                                19
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 22 of 31 PageID #: 85




                                    XIV. MODIFICATION

       29.     The terms of this Consent Decree may be modified only by a subsequent written

agreement signed by all Parties. Where the modification constitutes a material change to any

term of this Consent Decree, it shall be effective only upon approval by the Court.

       30.     In any dispute concerning modification of this Consent Decree, the Party seeking

modification bears the burden of demonstrating that it is entitled to the modification in

accordance with Federal Rule of Civil Procedure 60(b).

                                    XV.     TERMINATION

       31.     This Consent Decree will terminate automatically upon completion of the

payments by the Settling Defendant of the amounts required under Section VI (Payments by the

Settling Defendant) and payment of any applicable stipulated penalties under Section VII

(Stipulated Penalties).

                              XVI. PUBLIC PARTICIPATION

       32.     This Consent Decree shall be lodged with the Court for at least thirty (30) Days

for public notice and comment in accordance with Section 1006(c)(5) of OPA, 33 U.S.C.

§ 2706(c)(5), 28 C.F.R. § 50.7, and LA. ADMIN. CODE tit. 43, part XXIX, §§ 131, 135.

       33.     The United States and the State reserve the right to withdraw or withhold their

consent to the Consent Decree if comments received regarding the Consent Decree disclose facts

or considerations that indicate the Consent Decree is inappropriate, improper or inadequate. In

addition, in the event one Plaintiff withdraws from this Consent Decree, the remaining Plaintiff

and the Settling Defendant will have the right to withdraw from this Consent Decree.




                                                20
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 23 of 31 PageID #: 86




       34.     The Settling Defendant consents to the entry of this Consent Decree without

further notice, except as provided in the second sentence of Paragraph 33, and agrees not to

withdraw or oppose entry of the Consent Decree or to challenge any provision of the Consent

Decree.

       35.     If for any reason the Court should decline to approve this Consent Decree in the

form presented, this agreement is voidable at the sole discretion of any Party and the terms of the

agreement may not be used as evidence in any litigation between the Parties.

                            XVII.       SIGNATORIES AND SERVICE

       36.     The Assistant Attorney General for the Environment and Natural Resources

Division of the Department of Justice or designee and the undersigned representatives of the

Settling Defendant and the State each certifies that he or she is fully authorized to enter into the

terms and conditions of this Consent Decree and to execute and legally bind the Party he or she

represents to this document.

       37.     This Consent Decree may be signed in counterparts, and its validity shall not be

challenged on that basis.

       38.     The Settling Defendant agrees to accept service of process by mail with respect to

all matters arising under or relating to this Consent Decree and to waive the formal service

requirements set forth in Rules 4 and 5 of the Federal Rules of Civil Procedure and any

applicable Local Rules of this Court including, but not limited to, service of a summons. The

Settling Defendant need not file an answer to the Complaint in this action unless or until the

Court expressly declines to enter this Consent Decree.




                                                 21
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 24 of 31 PageID #: 87




                                    XVIII. INTEGRATION

       39.     This Consent Decree constitutes the final, complete, and exclusive agreement and

understanding among the Parties with respect to the settlement embodied in the Consent Decree

and supersedes all prior agreements and understandings, whether oral or written, concerning the

settlement embodied therein. No other document, nor any representation, inducement,

agreement, understanding, or promise, constitutes any part of this Consent Decree or the

settlement it represents, nor shall it be used in construing the terms of this Consent Decree.

                                  XIX.        FINAL JUDGMENT

       40.     Upon approval and entry of this Consent Decree by the Court, this Consent

Decree shall constitute a final judgment between and among the Parties for the Natural Resource

Damages settled herein. The Court enters this judgment as a final judgment under Fed. R. Civ. P.

54 and 58.


       SO ORDERED THIS 31st DAY OF August, 2021.




                                      _____________________________________
                                      JAMES D. CAIN, JR.
                                      UNITED STATES DISTRICT JUDGE




                                                 22
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 25 of 31 PageID #: 88




Signature Page to Consent Decree in United States et al. v. CITGO Petroleum Corporation


FOR PLAINTIFF THE UNITED STATES OF AMERICA:


                                  ELLEN MAHAN
                                  Acting Deputy Assistant Attorney General
                                  Environment and Natural Resources Division
                                  United States Department of Justice



June 16, 2021                         /s/ Jason T. Barbeau                    .
Date                              JASON T. BARBEAU
                                  Senior Trial Attorney (D.C. Bar No. 468200)
                                  Environmental Enforcement Section
                                  Environment and Natural Resources Division
                                  United States Department of Justice
                                  P.O. Box 7611, Ben Franklin Station
                                  Washington, DC 20044
                                  (202) 616-8908 (telephone)
                                  (202) 616-6584 (facsimile)
                                  jason.barbeau@usdoj.gov


                                  ALEXANDER C. VAN HOOK
                                  Acting United States Attorney
                                  Western District of Louisiana

                                  KAREN J. KING (#23508)
                                  Assistant United States Attorney
                                  800 Lafayette Street, Suite 2200
                                  Lafayette, LA 70501-6832
                                  Telephone: (337) 262-6618
                                  Facsimile: (337) 262-6693
                                  karen.king@usdoj.gov




                                           23
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 26 of 31 PageID #: 89
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 27 of 31 PageID #: 90
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 28 of 31 PageID #: 91
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 29 of 31 PageID #: 92
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 30 of 31 PageID #: 93
Case 2:21-cv-01705-JDC-KK Document 6 Filed 08/31/21 Page 31 of 31 PageID #: 94
